MEMORANDUM **
Candido Ruiz-Cruz appeals from the 12-month sentence imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ruiz-Cruz contends that the district court erred during the revocation hearing by improperly relying on the seriousness of the offense and the need to promote respect for the law. The record reflects that the district court did not improperly rely on impermissible sentencing factors and that the sentence is otherwise reasonable. See United States v. Stoterau, 524 F.3d 988, 999-1002 (9th Cir.2008); see also United States v. Simtob, 485 F.3d 1058, 1062-64 (9th Cir.2007).
Finally, Ruiz-Cruz contends that the procedures by which his supervised release was revoked are unconstitutional. As he acknowledges, this contention is foreclosed. See United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.